Citation Nr: 1040803	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-02 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left leg 
injury.  

2.  Entitlement to service connection for a right leg disorder, 
to include as secondary to a left leg disorder.  

3.  Entitlement to service connection for a right hip disorder, 
to include as secondary to a left leg disorder.  

4.  Entitlement to service connection for a back disorder, to 
include as secondary to a left leg disorder.  

5.  Entitlement to an acquired psychiatric disorder, to include 
bipolar disorder and attention deficit hyperactivity disorder 
(ADHD). 


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands in June 2009 and January 2010.  It was 
originally on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
Board has recharacterized the Veteran's psychiatric claims as 
entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and ADHD.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence does not establish that the 
Veteran currently suffers from residuals of an in-service left 
leg injury or a resulting right leg disorder.

2.  The competent medical evidence does not show that the 
Veteran's current back or right hip disorders are related to 
service or to a service-connected disorder.  

3.  The competent medical evidence does not show that the Veteran 
suffers from ADHD; the competent medical evidence does not link 
bipolar disorder to service.


CONCLUSIONS OF LAW

1.  A left leg condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  A right leg condition was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

3.  A right hip condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

4.  A back condition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

5.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Board Remands

In June 2009, the Board remanded the claim to provide VA 
examinations and nexus opinions for the issues on appeal.  In 
January 2010, the Board again remanded the claim to attempt to 
obtain records from the Social Security Administration (SSA).  
The Veteran was provided VA examinations for the issues on appeal 
in September 2009.  As discussed further below, the Board finds 
them to be adequate.  The RO also attempted to obtain any 
pertinent SSA records by sending a request to the SSA in February 
2010 and a request to the Veteran in March 2010.  VA has since 
learned that the Veteran has not applied for SSA disability 
benefits.  In light of the actions discussed above, the Board 
finds there has been compliance with its remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010). Under the VCAA, 
upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO provided VCAA notice to the Veteran in correspondence dated in 
May 2006.  In that letter, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's duties 
under the VCAA and the delegation of responsibility between VA 
and the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence necessary 
to substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  In an August 2006 letter, the RO explained how to 
establish service connection on a secondary basis.  

In the May 2006 notice, the RO also informed the Veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained how 
the disability rating and effective date are determined.  The 
Board finds that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.  

The RO made several attempts to obtain the Veteran's service 
treatment records.  The Veteran's September 1956 separation 
examination is of record.  As for the remaining records, an 
October 2007 response by the National Personnel Records Center 
(NPRC) indicates that they were destroyed by fire.  In December 
2007, VA issued a formal finding of the unavailability of the 
service treatment records.  In cases where the veteran's service 
medical records are unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit-of-the-doubt 
doctrine under 38 U.S.C. § 5107(b).  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The RO has obtained the Veteran's VA medical center (VAMC) 
treatment records and private records from Skaggs Community 
Health Center.  The Veteran received VA examinations for the 
issues on appeal in September 2009.  In that regard, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained in this case are 
adequate.  Both VA examiners reviewed the claims file and 
explained the opinions stated.   The Board notes that the 
September 2009 joints examiner did not provide an opinion with 
regard to the relationship between the claimed left leg, right 
leg and right hip disorders to service.  However, the Board finds 
that this is harmless error; since the examiner did not find 
evidence of a current bilateral leg disability or evidence of any 
right hip abnormality, the duty to assist does not include 
obtaining an opinion with regard to these issues.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the VA psychiatric examiner could not 
provide a positive or negative nexus opinion regarding the time 
of onset of the Veteran's bipolar disorder without resorting to 
speculation.  However, because the examiner reviewed all the 
evidence of record in rendering this opinion in a September 2009 
addendum, the examination and "opinion" rendered are not 
inadequate.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

The RO also attempted to obtain Social Security Administration 
(SSA) records for the Veteran but was notified that they were 
unavailable for review.  Thereafter, the Veteran asserted that he 
does not receive SSA disability benefits.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The burden 
typically cannot be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and certain 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  


Left Leg 

The Veteran asserts that an in-service fall aboard the U.S.N.S. 
General Maurice Rose in August of 1954 caused a current left leg 
disorder.  The Veteran has submitted photographs purporting to 
establish that he was injured in service, including one with his 
left leg in a cast.  While service treatment records are 
unavailable, the Veteran's musculoskeletal system was determined 
to be normal during his September 1956 separation examination.  
The post-service evidence, which includes the results of a 
September 2009 VA examination, does not reveal any diagnosis of a 
left leg disorder.  In fact, x-rays taken during the VA 
examination revealed a normal tibia and fibula, with no evidence 
of an old or recent fracture.  

The Board has considered the Veteran's contention that he has a 
current left leg disorder that is related to service.  However, 
without medical training, laypersons, such as the Veteran, are 
not competent to comment on medical matters such as the etiology 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and sufficient 
to establish a diagnosis or medical etiology of a condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Here, however, clinical testing and expertise are required to 
determine the presence and etiology of a musculoskeletal 
disability.  The Veteran's statements offered in support of his 
claim are not competent medical evidence and do not serve to 
establish that a left leg disorder was incurred in service.

A current diagnosis is required for service connection to be 
warranted.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  In this 
case, the competent evidence does not show that the Veteran has a 
diagnosis of a left leg disorder.  Thus, the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-doubt 
rule does not apply, and the Veteran's claim for service 
connection for a left leg disorder must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Right Hip 

The Veteran contends that his in-service fall in 1954 caused 
these disabilities and a subsequent fall after service, which led 
to hip replacement surgery.  Alternatively, the Veteran asserts 
that a left leg disorder resulted in right leg, right hip and 
back disorders.   

After careful review of the record, the Board does not find that 
service connection for a right hip disorder is warranted, either 
on a direct or secondary basis.  As decided herein, the Veteran 
does not have a service-connected left leg disorder.  As such, 
service connection for a right hip disorder cannot be granted as 
secondary to a left leg disability.  See 38 C.F.R. § 3.310.  

The Veteran's September 1956 separation examination revealed a 
normal musculoskeletal system.  The record is devoid of right hip 
complaints from 1956 to 2006, when the Veteran sustained a right 
hip fracture after a fall.  He sought emergency care after the 
injury in February 2006 and underwent an intermedullary right hip 
screw fixation.  

The Veteran underwent a VA examination in September 2009.  An x-
ray of the right hip showed that the hip was status post open 
reduction internal fixation.  The right hip was in good alignment 
with no specific abnormalities associated.  

The Board has considered the Veteran's contention that he has a 
current right hip disorder that is related to service.  However, 
without medical training, laypersons, such as the Veteran, are 
not competent to comment on medical matters such as the etiology 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and sufficient 
to establish a diagnosis or medical etiology of a condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Here, however, clinical testing and expertise are required to 
determine the presence and etiology of a hip disability.  The 
Veteran's statements offered in support of his claim are not 
competent medical evidence and do not serve to establish that a 
right hip disorder was incurred in service.

In this case, the only clinical findings upon VA examination were 
status-post open reduction internal fixation for an injury which 
occurred in February 2006.  In summary, there is no evidence of a 
right hip disorder in service, and there is no evidence of a 
right hip disorder until an injury which occurred some fifty 
years following discharge from service.  Likewise, there is no 
competent medical opinion linking the current status post open 
reduction internal fixation to service, and there is no competent 
evidence that any right hip disorder became manifest to a 
compensable degree within one year from the date of separation.  

Thus, the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim for service connection for a right hip disorder 
must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Right Leg and Back

The Veteran contends that his in-service fall in 1954 caused 
right leg and back disabilities.  Alternatively, the Veteran 
asserts that a left leg disorder resulted in right leg and back 
disorders.   

After careful review of the record, the Board does not find that 
service connection for right leg or back disabilities is 
warranted, either on a direct or secondary basis.  As decided 
herein, the Veteran does not have a service-connected left leg 
disorder.  As such, service connection for right leg and back 
disorders cannot be granted as secondary to a left leg 
disability.  See 38 C.F.R. § 3.310.  

The Veteran's September 1956 separation examination revealed a 
normal musculoskeletal system.  The record is silent as to back 
complaints until treatment following a motor vehicle accident in 
February 1987.  A July 2003 bone scan revealed increased activity 
in the thoracic spine most compatible with degenerative arthritic 
disease.  The post-service record is completely silent with 
regard to a right leg disorder.  

The Veteran underwent a VA examination in September 2009.  Mild 
rotoscoliosis and mild degenerative changes of the thoracic spine 
were found.  X-rays also revealed moderate degenerative changes 
and artherosclerosis of the lumbar spine.  The VA examiner opined 
that it is less likely as not that the Veteran's lumbar spine 
disorder is related to the claimed in-service injury.  His 
rationale was that the degenerative changes were most likely age-
related and were due to stress over time.  The examiner could not 
relate the diagnoses to strains received in the 1950's.  With 
regard to the right leg, x-rays revealed a normal tibia and 
fibula, with no evidence of an old or recent fracture.  The Board 
finds the VA examination report and opinion to be highly 
probative.  The examiner reviewed the claims file and provided 
the rationale behind his opinion.  

The Board has considered the Veteran's contention that he has 
current back and right leg disorders that are related to service.  
However, without medical training, laypersons, such as the 
Veteran, are not competent to comment on medical matters such as 
the etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There 
are circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  Here, however, clinical testing and expertise are 
required to determine the presence and etiology of 
musculoskeletal disabilities.  The Veteran's statements offered 
in support of his claim are not competent medical evidence and do 
not serve to establish that back or right leg disorders were 
incurred in service.

A current diagnosis is required for service connection to be 
warranted.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  With 
regard to the claimed right leg disorder, the competent evidence 
does not show that the Veteran has a diagnosis of a right leg 
disorder.  Thus, the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not apply, 
and the Veteran's claim for service connection for a right leg 
disorder must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  

With regard to the Veteran's back disorder, the competent medical 
evidence does not show a relationship between the Veteran's 
service and his back disorder.  Since the Board has found the VA 
examination report to be reliable, and since there is no 
competent medical evidence to the contrary, the Board is unable 
to grant service connection for a back disorder.  Thus, the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt rule does not apply, and the Veteran's claim 
for service connection for a back disorder must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Acquired Psychiatric Disorder

The Veteran contends that his psychiatric disabilities were 
caused by the trauma of his in-service fall in 1954.  In his 
claim, he stated that bipolar disorder began in 2002.  The Board 
notes that the Veteran was noted to be psychiatrically normal 
during his September 1956 separation examination.  

The post-service record shows that the Veteran receives treatment 
for bipolar disorder, the first evidence of which is contained in 
an April 2000 treatment note.  In a February 2003 VAMC note, the 
Veteran stated that he first sought psychiatric treatment 10 
years prior.  Also in that treatment note, the Veteran noted that 
he may have ADHD.  However, the Board notes that the record does 
not contain treatment or a diagnosis of ADHD.  

The Veteran underwent a VA psychiatric examination in September 
2009.  That examiner also issued an addendum in September 2009 
after reviewing the claims file.  In it, she noted the Veteran's 
extensive treatment for bipolar disorder for the past several 
years, along with indications of substance abuse.  She also noted 
a recent diagnosis of dementia.  She stated that there was not a 
diagnosis of ADHD, but she concurred with the diagnosis of 
bipolar disorder.  After a review of the claims file, she opined 
that the Veteran's cognitive difficulties are more likely due to 
his serious mood disorder and delirium.  She was unable to render 
an opinion as to the time of onset of bipolar disorder and its 
relationship with active service, as she was unable to obtain a 
coherent history from the Veteran.  

The Board has considered the Veteran's repeated assertions that 
he currently suffers from ADHD.  However, as the Veteran is a 
layperson, he is not shown to have the requisite medical 
expertise to render a competent diagnosis of ADHD.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board has also considered the Veteran's 
assertions that his bipolar disorder is related to an in-service 
injury.  However, without medical training, laypersons, such as 
the Veteran, are not competent to comment on medical matters such 
as the etiology of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  
Thus, his assertions are afforded no probative value.  

Accordingly, the most probative medical evidence of record does 
not show a diagnosis of ADHD at any time during the course of the 
appeal.  Further, the only competent opinion of record could not 
attribute the Veteran's bipolar disorder, the first evidence of 
which is dated nearly 60 years after separation, to service.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim, and service connection for an 
acquired psychiatric disorder is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.  Entitlement to service connection for residuals of a left leg 
injury is denied. 

2.  Entitlement to service connection for a right leg disorder is 
denied.  

3.  Entitlement to service connection for a right hip disorder is 
denied. 

4.  Entitlement to service connection for a back disorder is 
denied.  

5.  Entitlement to service connection for an acquired psychiatric 
disorder is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


